Citation Nr: 0533954	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for defective vision.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in November 2005.  The 
motion was granted that same month.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted his original claim for disability 
compensation benefits in October 1960.  He claimed service 
connection for a fungus infection of the hands and feet that 
he said he had in service while serving in Japan.  The 
veteran was denied entitlement to service connection for 
dermaphytosis of the feet and hands, associated with 
hyperhidrosis and defective vision by way of a rating 
decision dated in May 1961.  He was provided notice of the 
rating action in February 1961.  He failed to perfect an 
appeal.

The veteran attempted to reopen his claim for service 
connection for a skin disorder by submitting additional 
evidence.  His claim was denied in March 1962 and again in 
August 1962.  The veteran did not appeal the August 1962 
denial of his claim.  

The veteran is now seeking to reopen his claim for service 
connection for a skin disorder of the feet and hands and his 
defective vision.  His submitted his claim to reopen in 
December 2002.  The veteran included several attachments with 
his claim.  One was a copy of the notice letter of February 
1961.

Another attachment consisted of two pages of a VA Form 21-
526.  The attachment was of pages 2 and 4, respectively, of 
what appears to be a May 1953 version of the form.  The 
veteran listed disabled feet and a nervous condition as 
disabilities "claimed."  The form contains the veteran's 
signature and a date of September 24, 1956.  The veteran has 
not alleged in his written submissions or his hearing 
testimony that he submitted a claim for any VA disability 
compensation or nonservice-connected pension disability 
benefits prior to his claim in 1960.  In fact, the veteran 
placed an "x" in the "no" square of Block 16a of his 
October 1960 claim.  The "no" was in response to the 
question whether he had ever applied for any benefits or 
medical treatment from the Veterans Administration.

The veteran's representative faxed several additional items 
to the Board in December 2005.  One item was page 1 of a VA 
Form 21-526, May 1953 version.  There was no accompanying 
information for the page but it appears to be the first page 
of the claims form that would accompany the two other pages 
submitted in December 2002.  There is no date on the form, 
although an accompanying VA Form 21-4138 indicated that the 
form was dated September 24, 1956.  Again, neither the 
veteran nor his representative has made any representation 
that the veteran had submitted the form as an earlier claim 
in 1956.

The veteran must be contacted and asked to explain the 
significance of his submission of the VA Form 21-526, 
apparently dated in September 1956.  The veteran should 
clarify if he is seeking to prove that he had an earlier 
unadjudicated claim or that the form is to serve as proof of 
his claimed conditions at that time or if the form serves 
another purpose.

The veteran submitted his claim for service connection for 
PTSD in February 2003.  He has submitted several statements 
that provide information regarding several stressors that he 
said he experienced in service.  The Board notes that the 
veteran did not serve in combat.  By his own statements and 
his testimony in November 2005 he served as a cook at a rest 
and recuperation (R&R) detachment, the 8208th, at Camp 
Kokura, Japan, during his time overseas.  

The veteran was seen at the VA medical center (VAMC) in 
Beckley, West Virginia, in January 2003.  A mental health 
consult noted that the veteran said that he saw terrible 
things during the war, to include seeing one of his buddies 
blown up in front of him.  The veteran was also noted to be 
treated by a local physician for his medical complaints.  The 
veteran was diagnosed with PTSD, however, there was no 
discussion of stressors by the physician, and no stressor was 
verified at that time, to include the veteran witnessing the 
death of a friend.  

The veteran has submitted several reports from P. Hoosier, a 
social worker at the Princeton Vet Center.  Mr. Hoosier has 
provided several diagnoses of PTSD for the veteran that he 
relates to the veteran's experiences in the Korean War.  
However, those experiences are not discussed in any of the 
reports.

The veteran has submitted several written statements and 
testified regarding his exposure to casualties being brought 
to Camp Kokura from Korea.  He said that shipments of the 
casualties arrived every week and he would see them being 
transported to the 8204th Army Unit which was responsible for 
processing the casualties.  He said that his unit was located 
across the railroad tracks from the 8204th so he would see 
the activities.  He also said that there was a crematorium 
there where unidentified body parts were burned.  The veteran 
provided documents from the National Archives that documented 
the existence and function of the 8204th Army Unit at Camp 
Kokura.  There is no indication from the documents that the 
veteran's unit was in proximity to the 8204th.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

There has no indication in the claims folder that any attempt 
was made to confirm any of the veteran's claimed stressors in 
this case.  Additional development of his stressors, and an 
attempt to verify the claimed stressors, is required.

Further, the veteran testified that he served six years in 
the "reserves" at his hearing in November 2005.  It is not 
known if this was active reserve time or in which branch of 
the armed forces.  Presumably it was in the Army.  The 
veteran must be contacted and requested to provide 
information regarding his reserve service so that a search 
for his related service medical records (SMRs) can be made.

In that regard, there is no service document for the 
veteran's active military service of record.  The National 
Personnel Records Center (NPRC) did confirm the dates of the 
veteran's service.  However, there is no documentation such 
as a separation document that provides information about his 
military occupational specialty, his unit assignment, and his 
period/dates of service overseas.  A request for the 
veteran's personnel records for his period of active service 
from August 1951 to July 1953 should also be made.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
PTSD, and claimed skin and eye disorders.  
After securing the necessary release(s), 
the RO should obtain those records that 
have not been previously secured.  

2.  The veteran should be contacted and 
asked about his submission of the VA Form 
21-526 and whether or not he is alleging 
that he had filed a claim for benefits in 
September 1956.

3.  The veteran should also be asked to 
provide specific information regarding 
his service in the reserves, to include 
the branch of service, dates, and 
unit(s).  He should be asked to provide 
any evidence of his service that he has, 
to include reserve SMRs.

4.  The RO should then make an inquiry 
for the veteran's reserve SMRs to the 
NPRC, or appropriate agency.  The RO 
should also attempt to obtain personnel 
records for the veteran related to his 
period of active duty from August 1951 to 
July 1953.  The veteran's unit assignment 
and dates of service while overseas is of 
particular importance.

5.  The veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressors.  The 
veteran should be encouraged to be as 
specific as possible as to the dates, and 
activities involved.  If the veteran 
wishes to claim that he witnessed the 
death of any individual, he should 
provide the necessary information as to 
the name, date, and location, so that a 
proper search for corroborating evidence 
can be made.  

The veteran provided a detailed statement 
in December 2004 in which he discussed a 
number of stressors.  He should be asked 
if that statement adequately represents 
his claimed stressors such that a new 
statement is not required.

6.  After obtaining a response from the 
veteran, the RO should prepare a request 
to the Center for Units Records Research 
(CURR), citing to the veteran's claimed 
unit and events at that unit.  If the 
veteran fails to respond to the new 
request for information, his December 
2004 statement should be submitted to 
CURR.  

7.  After completing all the development 
actions requested above, the veteran 
should be afforded a VA psychiatric 
examination.  The claims folder should be 
reviewed by the examiner as part of the 
overall examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed as deemed 
necessary by the examiner.  Regarding the 
PTSD claim, the psychiatric examiner is 
requested to review the summary of 
stressors to be provided and included in 
the claims folder, and the examiner 
should consider these events for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
PTSD.  The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of examination 
should include the complete rationale for 
all opinions expressed.

8.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner.

9.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


